          Case 2:20-cv-01386-MMD-NJK Document 41 Filed 10/29/20 Page 1 of 1




 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
     LINKSMART WIRELESS TECHNOLOGY,
 7   LLC,                                                 Case No.: 2:20-cv-01386-MMD-NJK
 8          Plaintiff(s),                                                ORDER
 9   v.                                                              [Docket No. 40]
10   HOSPITALITY NETWORK, LLC,
11          Defendant(s).
12         Pending before the Court is the parties’ proposed discovery plan and scheduling order.
13 Docket No. 40. The Court hereby SETS a telephonic hearing on the parties’ proposed discovery
14 plan for 2:30 p.m. on November 10, 2020. Counsel shall appear telephonically by calling the
15 Court conference line at 877-402-9757 at least five minutes prior to the hearing. The conference
16 code is 6791056. In order to ensure a clear recording of the hearing, the call must be made using
17 a land line phone. Cell phone calls, as well as the use of a speaker phone, are prohibited.
18         IT IS SO ORDERED.
19         Dated: October 29, 2020
20                                                              ______________________________
                                                                Nancy J. Koppe
21                                                              United States Magistrate Judge
22
23
24
25
26
27
28

                                                    1
